Citation Nr: 1308361	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  03-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of molluscum contagiosum, claimed as a cyst in the groin area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board previously remanded this matter in March 2009 and May 2012.

In December 2012, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in March 2009 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a December 2012 correspondence, the Veteran indicated that he did not wish to appear at a hearing and he wished for his case to be considered by the evidence of record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the claimed residuals of molluscum contagiosum, claimed as a cyst in the groin area, are related to service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for residuals of molluscum contagiosum is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for residuals of a cyst in the groin area, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2012).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a) (6) (iii) (2012).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61   (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Factual Background and Analysis

The Veteran contends that he has current residuals of a cyst in the groin area that are related to service, including viral exanthema, which was noted in April 1966 and venereal warts, for which the Veteran was treated in May 1969.  The Veteran also testified at the March 2009 Board hearing that he developed a cyst in the groin area after service, which he believes was related to Agent Orange exposure.

Service medical records reflect several complaints regarding skin problems.  Service treatment records show that the Veteran was seen in April 1966 with a complaint of a pruritic rash.  A diagnosis of viral exanthema was noted. In May 1969, the Veteran was diagnosed with venereal warts.  He reported to sick call again three days later, and at that time, it was noted that no warts were seen.

Post-service treatment records dated in August 1993 reflect that the Veteran was treated for a pubic nodule.  At that time, a diagnosis of molluscum contagiosum was noted.

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran was first seen for molluscum contagiosum when he presented for a nodule to be removed from his left pubic area.  The nodule was shaved off and hyphercated and the course of the condition had resolved with skin symptoms being a papule in the left groin area.  On examination, there was a 1cm flat, nontender scar.  There was no keloid and no loss of tissue.  There was no nodule below the skin and no lymph nodes felt.  The diagnosis was molluscum contagiosum resolved with residual scar.  The examiner opined that the molluscum contagiosum was not caused by or a result of in-service connection.  The examiner noted that the pathology report for the shaved biopsy stated that the lesion was a molluscum contagiosum.  This is caused by a virus of the poxvirus family that was a different virus from the one that causes warts.  It was easily spread through close contact and it was a very common rash in childhood.  The Veteran had this which resolved with the shaved biopsy.  The examiner noted that the Veteran would have picked up the virus at least 10 days prior to it showing up.  He concluded that there was no relationship of this lesion to his time in service.

Per the May 2012 remand instructions, the Veteran underwent a VA examination in August 2012.  The examiner noted that the Veteran had a diagnosis of molluscum contagiosum that was claimed as a cyst of the left groin which was diagnosed in 1980.  The examiner noted that the Veteran reported that he developed a small nodule in his left groin area about 10 years after returning from Taiwan and from flying into Vietnam where he was exposed to Agent Orange.  The lump grew to about the size of a dime until his primary care physician removed it in approximately 1986.  He was told that it was not anything bad and he was not treated with antibiotics.  He reported that he underwent a previous examination which did not find that the nodule was related to Agent Orange exposure but that he was informed that he needed to be reevaluated.  The examiner noted that an August 1993 pubic nodule biopsy revealed molluscum contagiosum.  The examiner opined that it was at least as likely as not that the claimed condition was incurred or caused by the claimed in-service injury, event or illness.  She noted molluscum contagiosum and HPV (genital warts) were two common skin disorders that can be hard to tell apart.  Their differences lie in their causes, future dangers and prevention.  Molluscum contagiosum, a viral skin infection, causes bumps in the infected areas.  These bumps were painless and generally disappeared within a year or two on their own.  Molluscum contagiosum most commonly affected children.  Human papilloma virus (HPV), like molluscum contagiosum, is a skin disorder that caused bumps on the affected area.  While molluscum contagiosum can appear anywhere on the body, HPV-related warts appear only in areas around the genitals.  Also, HPV can lie dormant for years.  Thus, a person can be infected without knowing it.  The examiner again noted that HPV and molluscum contagiosum can be hard to tell apart.  The Veteran's service treatment records did not contain a description so this may have been molluscum contagiosum after all.  Both were viral and may respond to Podophyllin.  After researching the claims file, it appeared that it may have looked like a cyst but pathology diagnosed it as molluscum contagiosum.  Therefore, it was at least as likely as not that any current residuals of a cyst in the groin area were related to in-service venereal warts, for which the Veteran was treated in May 1969.  The examiner also noted that it was less likely than not that any current residuals of a cyst in the groin area was related to the service viral exanthema, which was noted in April 1966.

The Board initially notes that while the Veteran contends that his cyst was related to Agent Orange exposure in service, his current diagnosis of  residuals of molluscum contagiosum is not a listed disease for which service connection is warranted on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137). 

However, under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals of molluscum contagiosum, claimed as cyst in the groin area, is warranted on a direct basis. 

There are conflicting medical opinions on the question of whether the Veteran's claimed disability is related to his service.  The March 2011 VA examiner opined that the molluscum contagiosum was not caused by or a result of the Veteran's service.   However, the August 2012 VA concluded that it was at least as likely as not that the claimed condition was incurred or caused by the claimed in-service injury, event or illness.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

As noted in the May 2012 remand, the VA examination provided in March 2011 is inadequate because it did not address the skin complaints and findings noted that were during service.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that a medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one. (citing Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).

Conversely, the Board notes that the August 2012 opinion was conducted by a physician who provided rationale for her opinion.  Unlike the March 2011 VA examination, the examiner specifically addressed the Veteran's in-service skin complaints and their relation to his current residuals of molluscum contagiosum in the groin area when concluding that the molluscum contagiosum is related to the clinical findings in April 1966.

Consequently, the Board finds that the evidence is at least in equipoise.  In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for residuals of a cyst in the groin area is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for residuals of molluscum contagiosum, claimed as a cyst in the groin area, is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


